                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL                             ‘O’
     Case No.     2:16-cv-08216-RGK-SSx             Date                   October 4, 2019
     Title        DENNIS SOLOMON v. JOE LING ET AL.



     Present: The Honorable        CHRISTINA A. SNYDER
             Catherine Jeang                          Not Present                      N/A
              Deputy Clerk                     Court Reporter / Recorder             Tape No.
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                     Not Present                                      Not Present

     Proceedings:         (IN CHAMBERS) - PLAINTIFF’S MOTION FOR
                          RECONSIDERATION OF HIS MOTION TO REOPEN UNDER
                          RULE 60(B)(6) (Dkt. [ 72 ],
                          filed September 26, 2019)

I.       INTRODUCTION AND BACKGROUND
      The Court finds this motion appropriate for decision without oral argument. Fed. R.
Civ. P. 78; C.D. Cal. L.R. 7–15. Accordingly, the hearing date of October 28, 2019 is
VACATED.
       On September 26, 2019, pro se plaintiff Dennis Solomon filed the instant “Motion
for Reconsideration of His Motion to Reopen Under Rule 60(b)(6).” Dkt. 72 (“Mot.”).
Plaintiff “moves under Rule 60(b)(6) and 28 USC §144 [sic] that the Chief Judge of this
Court disqualify R. Gary Klausner for his violation of 28 USC §144 [sic]; vacate his order
dismissing this case as to Defendant Tucker and Aparicio; and reopen the present case with
an unbiased jurist.” Id. at 1. On September 27, 2019, the motion was referred to this Court
for ruling pursuant to General Order 19–03 and Local Rule 72–5. Dkt. 73. The Court
construes the motion as a motion to disqualify Judge Klausner.1



1
      The Court notes that plaintiff’s motion additionally seeks that “all the related acts of
Judge Klausner [be] vacated,” that “this case should be re-opened,” and that plaintiff be
given “leave to amend the present case to reflect recent relevant events.” Mot. at 9.
However, only plaintiff’s request to disqualify Judge Klausner is properly before this
Court. See General Order 19–03 at 18 (“If a motion is made to disqualify a district judge
in any case, the motion will be referred to the Clerk for random assignment to another
CV-549 (01/18)                         CIVIL MINUTES - GENERAL                               Page 1 of 4
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL                          ‘O’
    Case No.     2:16-cv-08216-RGK-SSx             Date                October 4, 2019
    Title        DENNIS SOLOMON v. JOE LING ET AL.

II.      DISCUSSION
       The gravamen of plaintiff’s complaint is that defendants engaged in a scheme to
deprive plaintiff of the property of his aunt and uncle, including “personal items, photo
albums, collectibles, rare Judaica, art and the bulk of the monetary assets[.]” See generally
Dkt. 3. Plaintiff alleges that defendants perpetrated the scheme through use of duplicitous
means, including by inducing plaintiff’s aunt, shortly prior to her death, to amend a trust
so as to limit what plaintiff would take under that trust. Id. On March 21, 2017, Judge
Klausner dismissed plaintiff’s claims against certain defendants for failure to timely serve
these defendants in accordance with Federal Rule of Civil Procedure 4(m). See Dkt. 51.
On April 27, 2017, Judge Klausner dismissed plaintiff’s claims against the remaining
defendants on the grounds that plaintiff lacked standing to pursue claims on behalf of his
aunt and uncle, and that the Court lacked subject matter jurisdiction over plaintiff’s claims
pursuant to the “probate exception” and the Rooker-Feldman doctrine.2 Dkt. 61.
       Plaintiff alleges that Judge Klausner should be disqualified for two reasons. First,
plaintiff contends that Judge Klausner, “a devoted Catholic and educated at Notre Dame
and Loyola Law School, is biased and should be disqualified.” Mot. at 2. Second, plaintiff
asserts that Judge Klausner “received and failed to disclose prejudicial ex parte
communications originating from a Notre Dame classmate, Michael A. McManus, Jr., who
bears a personal, religious and political enmity to the Plaintiff.” Mot. at 2. The Court finds
these claims of bias unavailing.
       The Court construes plaintiff’s motion for disqualification as being brought pursuant
to both 28 U.S.C. §§ 144 and 455. Section 144 provides for disqualification whenever “a
party to any proceeding in a district court makes and files a timely and sufficient affidavit
that the judge before whom the matter is pending has a personal bias or prejudice either
against him or in favor of any adverse party[.]” 28 U.S.C. § 144. The affidavit must set
forth “the facts and the reasons for the belief that bias or prejudice exists.” Id. Pursuant to

district judge . . . [and] [t]he judge to whom a motion to disqualify is assigned will promptly
determine the motion.”).
2
       “[T]he probate exception reserves to state probate courts the probate or annulment
of a will and the administration of a decedent’s estate[.]” Marshall v. Marshall, 547 U.S.
293, 311 (2006). Pursuant to the Rooker-Feldman doctrine, “a federal district court does
not have subject matter jurisdiction to hear a direct appeal from the final judgment of a
state court.” Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003).

CV-549 (01/18)                       CIVIL MINUTES - GENERAL                             Page 2 of 4
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL                         ‘O’
    Case No.     2:16-cv-08216-RGK-SSx             Date               October 4, 2019
    Title        DENNIS SOLOMON v. JOE LING ET AL.

Section 455, judges must disqualify themselves “in any proceeding in which their
impartiality might reasonably be questioned.” 28 U.S.C. § 455(a).
       The substantive standard for disqualification is the same with respect to both
provisions: “Whether a reasonable person with knowledge of all the facts would conclude
that the judge’s impartiality might reasonably be questioned.” United States v. Hernandez,
109 F.3d 1450, 1453 (9th Cir. 1997) (internal citation and punctuation omitted). Moreover,
the alleged bias cannot result from mere disagreement, however vehement, with a judge’s
rulings; instead, “the alleged bias must stem from an ‘extrajudicial source.’” Id. (citing
Liteky v. United States, 510 U.S. 540, 548 (1994)). “[O]pinions formed by the judge on
the basis of facts introduced or events occurring in the course of the current proceedings,
or of prior proceedings, do not constitute a basis for a bias or partiality motion unless they
display a deep-seated favoritism or antagonism that would make fair judgment
impossible.” Liteky, 510 U.S. at 555.
       “While there is no per se rule that recusal motions must be made at a fixed point in
order to be timely, . . . such motions should be filed with reasonable promptness after the
ground for such a motion is ascertained.” E. & J. Gallo Winery v. Gallo Cattle Co., 967
F.2d 1280, 1295 (9th Cir. 1992). As such, “[t]he Ninth Circuit has warned that a recusal
motion made after the entry of judgment is presumptively untimely.” United States v. Bell,
79 F. Supp. 2d 1169, 1172 (E.D. Cal. 1999). The Court notes that plaintiff first filed his
complaint on November 1, 2016, and Judge Klausner dismissed the case on April 27, 2017.
Dkt. 3; 61. Thus, plaintiff filed the instant motion more than two years after the case was
closed.3 Plaintiff’s motion provides no explanation for this delay.4
      In support of his motion, plaintiff offers only conclusory allegations of bias. For
example, plaintiff alleges that Judge Klausner “has known Michael A. McManus, Jr. since
the 1960s when they were classmates on the small campus of Notre Dame. Both graduated
in 1964 and served as US Army attorneys. While presiding over this case, [Judge] Klausner
received ex parte communications from McManus including that the obstruction of

3
      Plaintiff filed the instant motion after Judge Klausner struck a complaint and
reconsideration motion that plaintiff filed on September 16, 2019. Dkt. 69; 70; 71.
4
        Nor is plaintiff’s motion “accompanied by a certificate of counsel of record stating
that it is made in good faith.” 28 U.S.C. § 144. This too provides a basis for denying
plaintiff’s motion. See Bell, 79 F. Supp. 2d at 1173 (finding that movant’s failure to
provide a certificate of good faith is “itself sufficient grounds for denying [the] motion.”).

CV-549 (01/18)                       CIVIL MINUTES - GENERAL                            Page 3 of 4
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL                            ‘O’
   Case No.      2:16-cv-08216-RGK-SSx             Date                  October 4, 2019
   Title         DENNIS SOLOMON v. JOE LING ET AL.

discovery was of the utmost importance to the Catholic Church.” Mot. at 3. Plaintiff
moreover contends that “[a]s a practicing Catholic, educated at Catholic institutions, it is
impossible [for Judge Klausner] to avoid ‘the appearance of impropriety[.]’” Id. Finally,
plaintiff asserts that Judge Klausner has made “public comments on the settling Croatian
Nazi collaborators and Utasha in Long Beach, San Pedro and southern California,” and
that “[f]urther investigation following unlawful, related acts in April of 2019, by faculty
and staff of Loyola Marymount University and Law School, have uncovered long-standing,
prejudicial, ex parte communication with Judge Klausner, a graduate of Loyola Law
School.” Id. at 3–4, 7. Plaintiff does not provide any evidentiary support for these
allegations, and they are therefore insufficient to require Judge Klausner’s recusal. See
Bell, 79 F. Supp. 2d at 1173 (“While a judge’s consideration of a motion for recusal must
take all facts provided as true for the purpose of ruling on their legal sufficiency, the court
need not accept conclusory speculations that lack any factual support.”). Moreover, even
if these allegations were supported by evidence, they do not establish that Judge Klausner’s
alleged bias informed his rulings in this case. See id. (denying motion to disqualify judge
because movant failed to “demonstrate [that] the court’s rulings on the merits are based on
anything other than what facts and law the judge was able to ascertain through the case.”).
III.     CONCLUSION
      In accordance with the foregoing, plaintiff’s motion to disqualify Judge Klausner is
hereby DENIED.
         IT IS SO ORDERED.
                                                                          00     :    00
                                                  Initials of Preparer         CMJ




CV-549 (01/18)                       CIVIL MINUTES - GENERAL                               Page 4 of 4
